Citation Nr: 1117737	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-34 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), specifically as a part of the recognized guerrillas in the service of the Armed Forces of the United States.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In February 2011, the Appellant declared that he would represent himself without the assistance of an attorney who had previously represented him in another matter before VA.  

In a decision in May 2000, the Board determined that the Appellant did not satisfy basic eligibility requirements for VA benefits based on the inability of the service department to verify that he had had any type of active United States military service.  However, since that decision, Congress enacted the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009), which provides a new entitlement to VA benefits for certain Filipino veterans who satisfy specific criteria under the statute.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (holding that when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirement for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation); see also Sawyer v. Derwinski, 1 Vet. App. 130, 133 (1991) (holding that a claim that asserts rights that did not exist at the time of the prior claim is necessarily different).  

As the Appellant has applied for this new entitlement, the Board will review his claim on a de novo basis without regard to the determination reached by the Board in May 2000.  


FINDING OF FACT

The National Personnel Records Center and U.S. Army Reserve Personnel Center have certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.




REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

Under Section 1002, an eligible person is any person:  (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).  









For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), specifically in the recognized guerilla forces in service of the Armed Forces of the United States.

As proof of qualifying service, the claims file contains numerous documents submitted by the Appellant, including the following:  numerous written statements of the Appellant; a Certification of Service signed by a Commanding Captain of the 302nd Calvary Reconnaissance Troop, dated in June 1945; documents from the Republic of the Philippines Department of National Defense, Philippine Veterans Affairs Office, dated in July 1997, showing that the Appellant was receiving pension for his service as a deserving guerilla; 


affidavits of three guerrilla officers, two guerillas, and a retired captain of the United States Marine Corps, who stated that he joined the Philippine guerilla forces in 1944 after escaping a Japanese prison; a certification from an American servicemen, Edwin P. Ramsey, who stated that he had organized and commanded the guerrilla force on east central Luzon during World War II, including the Marikina Unit; a list of individuals with the Appellant's surname, certified in January 1998, allegedly prepared by the Immigration and Naturalization Service and representing veterans; a letter from a Philippine veterans organization dated in January 2006, advocating for World War II veterans and their unpaid benefits; a record of the Philippine Veterans Affairs Office, Census of Pensioners, dated in July 1990, listing the Appellant as a disabled World War II veteran who was receiving a pension.  

As the documents submitted by the Appellant were not issued by a U.S. service department, the RO relied on verification of service from the National Personnel Records Center (NPRC), which in November 2010, certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United State Armed Forces.  

Earlier, in October 1997 and March 1999, the U.S. Army Reserve Personnel Center also certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United State Armed Forces.  The requests for verification of military service included consideration of possible spelling variations of the Appellant's name.  The requests also noted that the Appellant was not listed in the Reconstructed Recognized Guerrilla Roster maintained at the Manila RO.  

As the documents from the Appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because the records are not official documents of the appropriate United States service department, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

In the file, the Appellant has argued in various statements and testimony (in connection with an earlier claim for VA benefits) that he was inducted into the service in early 1943, served as a guerrilla officer of the Marikina Unit, and was attached to the 302nd Reconnaissance Troop.  He testified that he had not served under any other name.
 
The Board has acknowledged the Appellant's contentions, but finds that the Manila RO correctly applied the relevant provisions of the law and regulations in regard to determining the Appellant's eligibility for Filipino Veterans Equity Compensation Fund benefits under the American Recovery and Reinvestment Act.  For the purpose of ascertaining whether a claimant has the requisite military service, the provisions of 38 C.F.R. § 3.203 have been followed.  The Appellant's submitted evidence does not constitute evidence issued by a service department of the United States military.

As previously found, valid military service has not been certified through a United States service department.  Further, the Appellant has provided no further evidence that would warrant a request for recertification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

As the U.S. service department, through the NPRC and the U.S. Army Reserve Personnel Center, certified that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  





Therefore, the Board concludes that the Appellant is not eligible for, that is, he is not legally entitled to the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The Appellant is not eligible for benefits from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


